COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00003-CV


In the Interest of W.M.H., a child        §     From the 393rd District Court

                                          §     of Denton County (97-10804-16)

                                          §     November 6, 2014

                                          §     Opinion by Chief Justice Livingston


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s December 2, 2013 order. We modify that

order to provide that attorney Phillip E. Romero may enforce the judgment for

attorney’s fees “by any means available for the enforcement of a judgment for

debt.” We affirm the remainder of that order.

      We dismiss the appeal of the September 18, 2013 order.

      It is further ordered that appellant Father shall pay all of the costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston